Opinion by
Boss, J.,
On January 18, 1950 Wayne C. Gibson was killed in an automobile collision while a passenger in an automobile driven by the defendant, Victor E. Hallacher, Jr. This action of trespass was instituted by Charles T. Gibson, administrator of the dead boy’s estate. The case was tried before a jury, which returned a verdict for plaintiff for “funeral expenses plus $1,000.00”, a total of $1,387.00. The plaintiff’s motion for a new trial on the ground of inadequacy of the verdict was granted by the court below, and defendant appealed to this Court.
The granting of a new trial for inadequacy of the verdict is a matter for the sound discretion of the court below (Fabel v. Hazlett, 157 Pa. Superior Ct. 416, 43 A. 2d 373), and in the absence of a gross abuse of such discretion, we will not reverse. Olson v. Swain, 163 Pa. Superior Ct. 101, 60 A. 2d 548; Barker v. Reedy, 167 Pa. Superior Ct. 222, 74 A. 2d 533; Goodman & Theise v. Scranton Spring-Brook Water Service Co., 352 Pa. 488, 43 A. 2d 111; Schwarts v. Jaffe, 324 Pa. 324, 188 A. 295. Consequently, the question before us is not whether in our opinion the verdict of the jury was inadequate, but solely whether the trial court com*541mitted a gross abuse of discretion in granting a new trial because in its opinion it was inadequate. When a trial court grants a new trial on the ground of inadequacy of verdict it does so in the interest of justice. That is the only conclusion to be drawn, whether so stated or not. Moreover, in this case it is stated in the opinion of the lower court: “. . . in order to see that justice is done the court en banc feels that a new trial should be awarded.”
The negligence of the defendant is admitted, and there is no suggestion that the deceased did anything that contributed to the accident or failed to do anything that might have prevented it. At the time of his death he was 18 years of age. His first job, when he was 16 years of age, was in a silk mill, where he earned $45 a week. Two months before his death he changed his occupation to that of an apprentice with a glass-cutting company at an hourly rate of 60 cents, which a few days before his death was increased to 68 cents. He left the silk concern to go with the glass company because he felt that he would have better chances for advancement and “make more money in the end”. His general condition of health was good and he had a life expectancy of 43.53 years. Certainly on the record before us we cannot find that there was a “gross abuse of discretion” by the court below in granting a new trial on the ground of inadequacy of the verdict.
Order affirmed.